DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5, 6, 8-12, 14, 15, 17-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations in each independent claim and not on any single limitation.

The cited references—Costa Faidella et al. (US 2017/0177855 A1), Yeung et al. (US 2020/0252206 A1), Sato (US 2020/0021439 A1), Murdoch et al. (US 2020/0403795 A1), Mao et al. (US 2020/0005292 A1), and Orsini et al. (US 2004/0049687)—do not singly or in an obvious combination teach “obtaining, by a first computing system from a second computing system, a request for creating a decentralized identifier (DID), wherein the request comprises an account identifier of a user of the second computing system, the account identifier corresponding to a service of the second computing system…calculating, by the first computing system, a hash value of a combination of the DID and the account identifier of the user; and storing, by the first computing system, the hash value as part of the DID document” in combination with the remaining limitations of each respective independent claim.  

Relevant prior art not cited:
Hamel et al. (US 2019/0303587 A1) – Hamel discloses determining whether the email address, the user ID, and/or user account matches an identifier in the DID document (Para. 224).

Cho et al. (US 2020/0364212 A1) – Cho discloses information about a target
transaction includes information about a related smart contract such as the
contract ID and function name (Para. 44).

Youngblood et al. (US 2020/0334674 A1) – Youngblood discloses a smart
contract provides methods/functions that can be called via blockchain
transactions that identify the smart contract and a function identifier (Para. 95).

Patel et al. (US 2019/0230092 A1) – Patel discloses a system that details the
generation and management of decentralized identifiers and DID documents
(Abstract; Fig. 10).

Hunn et al. (US 2020/0104296 A1) – Hunn discloses a system wherein a contract
identifier may be added to the DID document (Para. 115).

The above relevant prior art not cited also do not singly or in an obvious combination teach the aforementioned limitations in combination with the remaining limitations of each respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9 May 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498